Citation Nr: 1815077	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  04-43 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (NOS), also claimed as secondary to a low back disorder.  

2.  Entitlement to service connection for post-operative lumbar spine fusion and degenerative disc disease.

3.  Entitlement to an increased rating in excess of 10 percent for two vessel disease.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on a period of active guard reserve training from June 1973 to October 1973 and on active duty from February 1980 to August 1985, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's petition to reopen his previously denied claim to establish service connection for an acquired psychiatric disorder.  
 
A hearing was held in May 2006, via video-conference with the Veteran in North Little Rock, Arkansas and a member of the Board, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the record.

In September 2007, the Board reopened the Veteran's previously denied claim to establish service connection for an acquired psychiatric disorder, and remanded the claim, on the merits, for further development. 

Another hearing was afforded to the Veteran in February 2010.  The February 2010 hearing transcript reflects that this hearing was conducted by a different Board member than had participated in the May 2006 hearing.  A transcript of the hearing is of record.  

In June 2010, the Board issued a decision which, inter alia, denied the Veteran's claim to establish service connection for an acquired psychiatric disorder.  The Veteran then appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2011 Order, the Court partially vacated the June 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

The Veteran was advised in a July 2011 letter that he was entitled to an additional hearing, as the Board no longer employed the member who conducted the February 2010 hearing.  38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  In an August 2011 statement, the Veteran replied that he did not wish to participate in another hearing. 

This case has been before the Board several times, and its history has been summarized in previous Board decisions.  In November 2011 and April 2013, the Board remanded the Veteran's claim for further development, which was consistent with the March 2011 Joint Motion.  More recently, in May 2016, the Board dismissed the issue service connection for an acquired psychiatric disorder.  

As discussed in the Board's May 2016 dismissal, associated with the claims file is Certificate of Death documenting the Veteran's death on January 11, 2016.  The May 2016 dismissal also acknowledged that a Request for Substitution (VA Form 21-0847), dated in January 2016, was received by the Agency of Original Jurisdiction (AOJ), and referred the matter of determining the eligibility of the individual who filed the January 2016 request for substitution to the AOJ for appropriate action.  Since that time, in January 2017, the AOJ granted the request for substitution, substituting the Veteran's spouse as the claimant.  Consistent with the actions of the AOJ, the Board addresses the appeal with the Veteran's spouse as the appellant.

As discussed in detail in the Remand below, the record reflects that the Veteran filed a notice of disagreement (NOD) with claims adjudicated by the RO subsequent to the rating decision currently on appeal.  Specifically, in a July 2014 decision, the RO denied entitlement to service connection for a back disability and also denied entitlement to an earlier effective date for service connection of two vessel disease and an earlier effective date for service connection of peptic ulcer disease with diverticulosis.  The Veteran filed a NOD with respect to these issues in September 2014.  Thereafter, in a statement dated in November 2014 and received by the VA in December 2014, the Veteran requested to continue his appeal for an increased rating for service-connected heart condition and also requested to withdraw the issues of entitlement to an earlier effective date for service connection of two vessel disease and peptic ulcer disease with diverticulosis.  

Thereafter, in an April 2016 decision, the RO denied entitlement to service connection for the cause of the Veteran's death and also denied entitlement to Dependency and Indemnity Compensation.  The appellant did not file a NOD.  As the appellant did not submit a NOD, the Board will not address the claims for entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action, on her part, is required.


REMAND

In view of the below-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claims, and that, regrettably, another remand of this matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.310 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the November 2011 Remand, the Board directed that an opinion should be sought concerning whether the Veteran's acquired psychiatric disorder initially manifested during, or was otherwise causally related to, any period of his service.  In December 2011, a VA examiner opined that the Veteran's psychiatric disorder was not the result of his service, noting that there was no evidence of psychiatric symptomatology prior to 1990.  The Board determined that further clarification was necessary in light of several private opinions of record which are contrary to that of the December 2011 clinician and were not addressed by him.  Therefore, pursuant the Board's April 2013 remand directives, the VA clinician should reconcile his opinion with this contrary evidence.  Specifically, the May 2004 statements from R.F.J., M.D., and S.B., M.D., as well as a May 2011 statement from J.G.A., M.D.  

Further, in November 2012, the AOJ obtained VA opinions concerning whether the Veteran's acquired psychiatric disorder was caused or aggravated by any of his service-connected disabilities.  As further determined by the Board's April 2013 Remand, the November 2012 VA opinion is inadequate.  Specifically, the examiner who provided the November 2012 opinion did not address whether the Veteran's acquired psychiatric disorder was aggravated by his low back disorder.  See 38 C.F.R. § 3.310.

Thereafter, an addendum medical opinion was obtained by the examiner who conducted the December 2011 VA examination regarding the Veteran's psychiatric disability.  By opinion dated in November 2014, the VA examiner opined that evidence of record does not "conclude that it is the Veteran's back problems that have caused his mental health condition, nor is there evidence that any current mental health condition is a continuation of a condition that began in the military."  In so finding, the VA clinician considered the statements from Dr. B. and Dr. A., noting in his opinion that evidence of record shows onset of psychiatric disorder in 1985, further observing that there are no treatment records reflecting treatment for the condition during this time; until Dr. A.'s statement that he has followed the Veteran since 1994.  

That addendum opinion was limited to whether the Veteran's low back disability caused his psychiatric disorder and whether his psychiatric condition was due to service.  The opinion did not address one of the directives of the Board's May 2013 Remand, whether the Veteran's psychiatric disorder was aggravated by his low back disorder.  Hence, a remand is necessary.  

Additionally, the record reflects that the Veteran filed a NOD with claims adjudicated by the RO subsequent to the rating decision currently on appeal.  Following the Board's April 2013 Remand, in a July 2014 decision, the RO continued the denial of service connection for a back disability.  The Veteran filed a NOD with respect to the issue in September 2014.  Thereafter, in February 2015 the RO issued a supplemental statement of the case (SSOC) continuing the denial of service connection for an acquired psychiatric disorder also claimed as secondary to a low back disability.  However no statement of the case (SOC) has been issued for the service connection claim for a back disability denied in the July 2014 RO decision.

Subsequent to the rating decision currently on appeal, in an April 2015 decision, the RO continued the denial of an increased rating in excess of 10 percent for two vessel disease.  The Veteran filed a NOD with respect to this issue in May 2015.  To date, the RO has not responded to the Veteran's NOD's nor issued a Statement of the Case as to these issues; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The November 2014 addendum opinion with the December 2011 VA examination is evidence relevant to the question of whether the Veteran's psychiatric disability is caused by the Veteran's service-connected disabilities, to include a low back disorder, if service connection is established; or whether psychiatric disability has been aggravated beyond the normal progression of the disease by any of the Veteran's service-connected disabilities, to include a low back disorder, if service connection is established.  The AOJ has not issued a SOC since that VA examination on the issue of entitlement to service connection for a back disability.  Therefore, it would be premature for the Board to adjudicate the appeal.  

Finally, the April 2013 Board Remand also found that a claim for service connection for a low back disorder was inextricably intertwined with the claim for an acquired psychiatric disorder.  Specifically, the Veteran's representative (at that time), has asserted and the evidence of record indicates that a possible connection exists between the Veteran's diagnosed acquired psychiatric disorder and his low back disorder.  In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  As such, the Veteran's claim has been expanded to include the theory of secondary service connection.  

Hence, for the sake of efficiency, the AOJ's adjudication of the claim should include consideration of all additional evidence received prior to and since the last adjudication that has not previously been considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the appellant a statement of the case addressing the issues of service connection for post-operative lumbar spine fusion and degenerative disc disease and increased rating for two vessel disease.  The appellant must be advised of the time limit for filing a substantive appeal.  Only return the issues to the Board to which the appellant timely perfects her appeal.

2.  Provide the claims file to the examiner who provided the November 2014 addendum opinion or to another appropriate examiner if that examiner is no longer available.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder was chronically worsened (aggravated) by his low back disorder.  The opinion must be supported by rationale.

3.  Thereafter, readjudicate the psychiatric disability issue on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative, if any, an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




